Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peckham et al. (US pat. no. 6,078,794).
Fig. 1 of Peckham et al. shows a power amplifier 130 including a second stage 136 that may be read as the amplifying element claimed. Its output is connected to a harmonic matching circuit 140 that is shown in more detail in fig. 4. It includes a transmission line 430 for instance that is connected to the output of the amplifier at one end (via line 420) and may be read as the first transmission line claimed. Transmission line 440 has one end connected to the other end of the ‘first’ line and may be read as the second transmission line claimed. Capacitor 462 has one end connected to the ‘other’ end of line 430 and the other end grounded and may be read as the first capacitor claimed. Capacitors 472 and 492 are connected between the other end of line 430 and the other end of line 440 (via line 450) and either capacitor may be read as the second one claimed. Then line 450 may be read as the impedance matching circuit claimed as Peckham et al. define it as a matching section; see the first paragraph of col. 5. It will pass the 900 Mhz fundamental. The difference between the claim and Peckham et al. is that while the capacitors above are set to attenuate the second and third harmonics (1800 & 2700 Mhz) as noted in the above cited paragraph, it is not specifically stated that the ‘first’ capacitor 462 for instance resonates at the second harmonic and that the second line and capacitors 462,472 resonate at the third. However, as long as the harmonics are suppressed, different combinations of elements resonating at different harmonics would have been an obvious modification in the absence of unexpected results since the effect of changes in component values would have been known in advance.
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached at telephone number 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN J MOTTOLA/Primary Examiner, Art Unit 2843